NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4340-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DARWIN RODRIGUEZ-
FERREIRA,

     Defendant-Appellant.
_________________________

                   Submitted September 16, 2021 – Decided September 21, 2021

                   Before Judges Alvarez and Haas.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Indictment No 10-10-1807.

                   Darwin Rodriguez-Ferreira, appellant pro se.

                   Esther Suarez, Hudson County Prosecutor, attorney for
                   respondent (Stephanie Davis Elson, Assistant
                   Prosecutor, on the brief).

PER CURIAM
        Defendant Darwin Rodriguez-Ferreira appeals from the June 30, 2019

Law Division order, which denied his second petition for post-conviction relief

(PCR). We affirm.

        The facts underlying defendant's conviction are summarized in State v.

Rodriguez-Ferreira, No. A-0855-11 (App. Div. May 7, 2014) (Rodriguez-

Ferreira I); State v. Rodriguez-Ferreira, No. A-1831-15 (App. Div. July 20,

2017) (Rodriguez-Ferreira II); and State v. Rodriguez-Ferreira, No. A-1235-18

(App. Div. Mar. 5, 2020) (Rodriguez-Ferreira III). Therefore, we need not

reiterate them again here, except for the following points that are relevant to the

issues presented in the present appeal.

        The victim died of multiple stab wounds. Rodriguez-Ferreira I, (slip op.

at 2). Thereafter, the police found a blood-stained knife wrapped in boxer

shorts. Id. at 2-3. The police later executed a search warrant of defendant's

home after he had fled the United States and discovered blood stains on the floor.

Ibid.

        This evidence was tested for DNA. Id. at 3. The blood on the knife

contained the victim's DNA, and defendant's DNA was found on "skin cells

scraped from the inside of the boxer shorts. . . ." Ibid. The victim's DNA was

also found in a swab taken from a blood stain found in defendant's home. Ibid.


                                                                             A-4340-19
                                          2
At defendant's trial, the State presented DNA experts from the New Jersey State

Police and from the New York City Office of the Chief Medical Examiner, who

"testified as to the results of the various DNA tests." Rodriguez-Ferreira III,

(slip op. at 2).

         Following the trial, the jury convicted defendant of murder, unlawful

possession of a weapon, and possession of a weapon for an unlawful purpose.

Rodriguez-Ferreira I, (slip op. at 1). After appropriate mergers, the judge

sentenced defendant to thirty years in prison with a thirty-year period of parole

ineligibility on the murder charge, and to a consecutive eighteen-month term on

the unlawful possession of a weapon charge. Ibid. On defendant's direct appeal,

we affirmed his conviction, but remanded the matter to the Law Division for an

explanation of the court's reasons for imposing the consecutive sentence. Id. at

2.

         In his first petition for PCR, defendant argued that his trial attorney

provided ineffective assistance because he did not request a Frye1 hearing

challenging the testimony of one of the DNA experts who had allegedly tested

the boxer shorts using a "Low Copy Number DNA test" that had not previously

been deemed admissible in a reported decision by any New Jersey court.


1
     Frye v. United States, 293 F. 1013, 1014 (D.C. Cir. 1923).
                                                                           A-4340-19
                                         3
Rodriguez-Ferreira II, (slip op. at 4-5, 7-8). Following the Law Division's denial

of defendant's PCR petition, we reversed and remanded the matter for a plenary

hearing on the question of whether defense counsel was ineffective for not

requesting a Frye hearing to investigate this esoteric form of DNA testing and

instructed the trial court to conduct such a hearing if necessary. Id. at 8.

      On remand, the State's expert was able to demonstrate that the boxer shorts

were not analyzed using a Low Copy Number DNA test and, instead, "were

tested using a 'high template' DNA testing procedure, a routine test accepted in

our courts." Rodriguez-Ferreira III, (slip op. at 4-5). Accordingly, the issue to

be addressed on the remand was moot and we affirmed the Law Division's

decision not to conduct a Frye hearing. Id. at 5-6.

      Defendant then filed his second PCR petition and raised two contentions.

First, defendant alleged that his PCR attorney had been ineffective because he

did not argue that defendant's trial counsel should have challenged the searc h

conducted by the police because "no one was home at the time the search warrant

was executed and this fact should have been contested by the trial counselor."

However, as Judge Sheila A. Venable explained in her written decision denying

defendant's petition, it is clear that police officers may execute a search warrant

of a home in the absence of the homeowner or other occupants. See State v.


                                                                               A-4340-19
                                         4
Bilancio, 318 N.J. Super. 408, 418 n.2 (App. Div. 1999) ("not[ing] that it is

firmly established that the police are not required to wait for the return of the

occupants of an unoccupied residence before executing a search warrant")

(citations omitted).

      In defendant's other argument, he asserted that his PCR attorney

improperly failed to challenge defendant's trial and appellate counsels' decision

not to contest the DNA results on the ground that it was possible that the

evidence seized by the police could have been tampered with and contaminated.

However, defendant offered no further support for this bald allegation and Judge

Venable rejected it. This appeal followed.

      On appeal, defendant raises the same two contentions he unsuccessfully

pursued in the Law Division. He argues:

            POINT I

            THE PCR COURT ERRED IN DENYING
            DEFENDANT'S    SECOND    PCR   PETITION
            WITHOUT INVESTIGATING THE RECORD[.] A
            REMAND IS NECESSARY FOR AN EVIDENTIARY
            HEARING BECAUSE [THE] PCR COURT HAS
            ISSUED A FINDINGS [SIC] OF FACT AND
            CONCLUSIONS [SIC] OF LAW ON THE
            [(]UNRESOLVED[)]  [PCR]  CLAIMS   THAT
            DEFENDANT RAISED IN HIS PRO SE VERIFIED
            PETITION WHICH WAS THE BASIS FOR
            DEFENDANT'S PCR CLAIMS REGARDING TRIAL


                                                                           A-4340-19
                                       5
            COUNSEL    AND   APPELLATE    COUNSEL'S
            INEFFECTIVENESS ON DIRECT APPEAL.

            A.    Defendant Was Denied Due Process On Direct
            Appeal When His Appellate Counsel Failed To Raise
            Issue Concerning Contaminated DNA Evidence Based
            on Chain Of Custody/Mishandling Of DNA Samples.

            POINT II

            THE PCR COURT ERRED IN DENYING RELIEF
            BECAUSE PCR COUNSEL ON THE FIRST
            PETITION FAILED TO ARGUE THAT TRIAL
            COUNSEL WAS INEFFECTIVE BY FAILURE TO
            SEEK   AND   OBTAIN    AN   EXPERT  ON
            DEFENDANT'S BEHALF AS A REBUTTAL
            WITNESS AND TO EXPLAIN TO THE JURY DNA
            ANALYSIS, PRINCIPLES THE HANDLING [SIC]
            AND CONTAMINATION OF POTENTIAL DNA
            AND     THE    ADMISSIBILITY   THEREOF
            CONSTITUTED INEFFECTIVE ASSISTANCE OF
            TRIAL COUNSEL WARRANTING [PCR].

            A.   Trial Counsel Was Ineffective For Failure To
            Move To [ ] Controvert The Search Warrant, And To
            Suppress Evidence Taken From His Apartment. PCR
            Counsel Was Ineffective In Failure To Raise This
            Claim On The First PCR Petition.

      When petitioning for PCR, the defendant must establish, by a

preponderance of the credible evidence, that he is entitled to the requested relief.

State v. Nash, 212 N.J. 518, 541 (2013); State v. Preciose, 129 N.J. 451, 459

(1992). To sustain that burden, the defendant must allege and articulate specific



                                                                              A-4340-19
                                         6
facts that "provide the court with an adequate basis on which to rest its decision."

State v. Mitchell, 126 N.J. 565, 579 (1992).

      The mere raising of a claim for PCR does not entitle the defendant to an

evidentiary hearing and the defendant "must do more than make bald assertions

that he was denied the effective assistance of counsel." State v. Cummings, 321

N.J. Super. 154, 170 (App. Div. 1999).         Rather, trial courts should grant

evidentiary hearings and make a determination on the merits only if the

defendant has presented a prima facie claim of ineffective assistance, material

issues of disputed facts lie outside the record, and resolution of the issues

necessitates a hearing. R. 3:22-10(b); State v. Porter, 216 N.J. 343, 354 (2013).

We review a judge's decision to deny a PCR petition without an evidentiary

hearing for abuse of discretion. Preciose, 129 N.J. at 462.

      To establish a prima facie claim of ineffective assistance of counsel, the

defendant is obliged to show not only the particular manner in which counsel's

performance was deficient, but also that the deficiency prejudiced his right to a

fair trial. Strickland v. Washington, 466 U.S. 668, 687 (1984); State v. Fritz,

105 N.J. 42, 58 (1987). There is a strong presumption that counsel "rendered

adequate assistance and made all significant decisions in the exercise of

reasonable professional judgment."       Strickland, 466 U.S. at 690.      Further,


                                                                              A-4340-19
                                         7
because prejudice is not presumed, Fritz, 105 N.J. at 52, the defendant must

demonstrate "how specific errors of counsel undermined the reliability" of the

proceeding. United States v. Cronic, 466 U.S. 648, 659 n.26 (1984).

      When a defendant claims that counsel inadequately investigated his case

or failed to present certain arguments that allegedly would have been revealed

by such an investigation, "he must assert the facts that an investigation would

have revealed, supported by affidavits or certifications based upon the personal

knowledge of the affiant or the person making the certification." Porter, 216

N.J. at 353 (quoting Cummings, 321 N.J. Super. at 170). In addition, deciding

which witnesses to call to the stand is "an art," and we must be "highly

deferential" to such choices. State v. Arthur, 184 N.J. 307, 321 (2005) (quoting

Strickland, 466 U.S. at 689, 693).

      Having considered defendant's contentions in light of the record and the

applicable law, we affirm the denial of defendant's PCR petition substantially

for the reasons detailed in Judge Venable's written opinion. We discern no abuse

of discretion in the judge's consideration of the issues, or in her decision to deny

the petition without an evidentiary hearing. We are satisfied that the PCR

attorney's performance was not deficient, and defendant provided nothing more

than bald assertions to the contrary.


                                                                              A-4340-19
                                         8
Affirmed.




                A-4340-19
            9